Citation Nr: 0807083	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-24 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1989 to March 1996.  
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which, in part, denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The Fargo RO currently has original jurisdiction over the 
veteran's claim.

This claim was previously before the Board in January 2007, 
when it was remanded for additional evidentiary and 
procedural development.  Such was accomplished, and in 
September 2007 the VA Appeals Management Center (AMC) issued 
a supplemental statement of the case (SSOC) which continued 
the denial of the veteran's claim.  The case has been 
returned to the Board for further appellate proceedings.

Issues not on appeal

In a March 2004 rating decision, the RO granted service 
connection for tinnitus at 10 percent disabling.  A 
subsequent August 2004 rating decision continued the 
10 percent rating for service-connected tinnitus and also 
denied the claim of entitlement to service connection for 
Meniere's disease with vertigo.  To the Board's knowledge, 
the veteran has not disagreed with those decisions.  Any 
issues related thereto are therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his military 
service.




CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in January 2007.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide the 
veteran with notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) and obtain updated treatment 
records from the VA Medical Center (VAMC) in Fargo.  The AOJ 
was then to readjudicate the claim.  

The veteran was provided with VCAA letters in February 2007 
and August 2007, which will be discussed further below.  
Additionally, updated records from the Fargo VAMC were 
associated with the claims folder.  The AMC readjudicated the 
claim in the September 2007 SSOC.

The VCAA letters did not include the provisions of 38 C.F.R. 
§ 3.385 [which defines hearing loss for purposes of VA 
compensation] as requested by the Board in the January 2007 
remand.  However, the September 2007 SSOC included a 
definition of hearing loss pursuant to 38 C.F.R. § 3.385, so 
the Board's remand instructions have effectively been 
compiled with.  The veteran, through his representative, has 
indicated his understanding of VA's definition of hearing 
loss.  See the February 13, 2008 Appellant's Post-Remand 
Brief.  

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his service connection claim in 
a letter from the AMC [issued subsequent to the January 2007 
remand] dated February 7, 2007, including the necessity of 
evidence of "a relationship between your disability and an 
injury, disease or event in military service."  The February 
2007 letter also informed the veteran that for certain 
chronic disabilities presumptive service connection could be 
established if the disability "become[s] evident within a 
specific period of time after discharge from service."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
February 2007 letter, along with additional letter from the 
AMC dated August 22, 2007 [the Board acknowledges that the 
veteran received letters from the RO dated in August 2003 and 
October 2003; however, as detailed in the January 2007 
remand, such do not provide sufficient notice of the VCAA and 
will be discussed no further].  Specifically, the veteran was 
advised in the February 2007 and August 2007 VCAA letters 
that VA would assist him with obtaining relevant records from 
any Federal agency, including records from the military, VA 
Medical Centers and the Social Security Administration.  The 
February 2007 letter informed the veteran that outpatient 
treatment records from the Fargo VAMC had been requested on 
his behalf, and he was also advised in both letters that a VA 
medical examination would be scheduled if necessary to make a 
decision on his claim.  

With respect to private treatment records, the February 2007 
and August 2007 letters informed the veteran that VA would 
make reasonable efforts to obtain relevant records not held 
by any Federal agency.  Included with the February 2007 
letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the veteran was asked in 
the letter to complete this release so that VA could obtain 
private records on his behalf.  The February 2007 and August 
2007 letters further emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis as in originals].  

The Board notes that the February 2007 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced February 2007 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as medical 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the February 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

With respect to the instant claim, element (1), veteran 
status, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claim of entitlement to service 
connection was denied based on elements (2), existence of a 
disability, and (3), connection between the veteran's service 
and the claimed disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element.

Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in March 2004.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
veteran was provided with VCAA notice through the February 
2007 and August 2007 VCAA letters, and his claim was 
readjudicated in the September 2007 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  The veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, reports of VA and private treatment of the 
veteran have been associated with the claims folder.  
Additionally, the veteran was afforded VA audio examinations 
in March 2004 and June 2004, and the same VA audiologist 
added an addendum opinion in August 2007.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. 
See Hensley, supra.

Analysis

With respect to Hickson element (1), a December 2004 VA 
audiogram indicates the presence of bilateral hearing loss in 
conformity with the requirements of 38 C.F.R. § 3.385.  
Hickson element (1) is accordingly met.

With respect to element (2), in-service disease and injury, 
the Board will separately discuss disease and injury. 

With respect to in-service disease, there is no evidence of 
ear disease, to include hearing loss, in service.  In 
particular, audiology testing conducted during service in 
June 1988, November 1988, November 1990, March 1991, April 
1992, March 1994, February 1996 and just prior to the 
veteran's separation in February 1996 was pertinently 
negative.  Throughout his military service, the veteran 
denied and hearing loss.  Accordingly, in-service ear 
disease/hearing loss is not demonstrated.  

The Board also notes that hearing loss as defined under 
38 C.F.R. § 3.385 was not present until December 2004, well 
beyond the period for presumptive service connection for 
sensorineural hearing loss.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

With respect to in-service injury, the Board observes that 
the veteran is not a veteran of combat, see 38 U.S.C.A. 
§ 1154(b), so there is no statutory presumption of in-service 
acoustic trauma or other ear injury.

The veteran in essence contends that exposure to noise from 
working around aircrafts (his DD 214 lists an MOS of 
"aircraft pneudraulic systems journeyman") caused injury to 
his ears.  See his April 2004 notice of disagreement.  The 
Board wishes to make it clear that it does not necessarily 
disbelieve that the veteran may have been exposed to noise 
during service, as were millions of other veterans.  However, 
the evidence of record does not support the veteran's 
contention that he sustained any injury thereby.  Crucially, 
the veteran's service medical records are pertinently 
negative for ear injury, and in the accompanying reports of 
medical history he specifically denied ear trouble.  

Significantly, there is no mention of ear problems by the 
veteran until he filed his initial claim of entitlement to VA 
benefits in July 2003, over seven years after he left 
military service in March 1996.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  
The lack of any evidence of ear problems for almost a decade 
after service, and the filing of the claim for service 
connection seven years after service, is itself evidence 
which tends to show that no injury to the ear was sustained 
in service.  See Forshey, supra.

In short, although the veteran, like most military veterans, 
was exposed to noise in service, this does not automatically 
mean that there was injury (i.e., acoustic trauma) caused 
thereby.  The veteran and his representative have not pointed 
to any such statutory or regulatory presumption, and the 
Board is aware of none.  Thus, in light of the lack of 
objective, contemporaneous evidence that the veteran 
sustained acoustic trauma in the performance of his duties, 
the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded. 

In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury in service.  The Board 
has considered those statements.  However, his statements are 
outweighed by the utterly negative service medical records, 
to include his own denial of such problems during 
audiological examination in service, as well as the lack of 
objective evidence of ear problems for almost a decade after 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

Because the record as a whole clearly demonstrates that the 
veteran never mentioned an injury in service until he brought 
up the subject in connection with his recent claim for VA 
benefits seven years after his separation from service, the 
Board finds his recent statements concerning such an injury 
to be lacking in credibility and probative value.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

Hickson element (2) is therefore not met, and the claim fails 
on this basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of ear disease or injury, 
it follows that Hickson element (3), or medical nexus, is 
necessarily lacking also.  This was precisely the finding of 
the VA audiologist in August 2007, who determined that 
"Hearing loss was normal on separation.  Hearing loss is not 
caused [by] or the result of his military service."   

There is no evidence to the contrary.  To the extent that the 
veteran himself or his representative contends that a medical 
relationship exists between his current hearing problems and 
service, their opinions are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995). 

The veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claim; he has 
not done so.  See 38 U.S.C.A. § 5107(1) (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claims also fail on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Therefore, contrary to the 
assertions of the veteran's representative, the benefit of 
the doubt rule is not for application because the evidence is 
not in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


